DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 17, 18, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carolan (Publication No.: US 2017/0351293 A1).
Regarding claim(s) 1, 17, 20, 22, Carolan teaches an integrated optical circuit for an optical neural network, the optical circuit being configured: to process (reference numeral 120 in Figure 1) a phase-encoded optical input signal (reference numeral 122 in Figure 1); and to provide a phase-encoded optical output signal (reference numeral 128 in Figure 1) depending on the phase-encoded optical input signal, the phase-encoded optical output signal emulating a synapse functionality (e.g. “synapse (i.e., matrix entry)” with “weighting parameters” as in paragraph [0032] and/or the connection between neurons as illustrated in Figure 4A) with respect to the phase-encoded optical input signal, wherein the integrated optical circuit uses a phase to encode information in an optical domain (e.g. “digital signals 105a can be encoded into the phase (or time delay) of the optical signals 105b” as in paragraph [0036]).
Regarding claim(s) 2, 18, Carolan teaches the integrated optical circuit according to claim 1, wherein the integrated optical circuit is configured: to convert the phase-encoded optical input signal into an amplitude-encoded signal (e.g. via passage through the “Optical Interference Unit” and/or the “Optical Nonlinearity” as illustrated in Figure 1); to perform a weighting of the amplitude-encoded signal (e.g. “weighting parameters” as in paragraph [0032]); and to convert the weighted amplitude-encoded signal into the phase-encoded optical output signal (e.g. via passage through the “Optical Interference Unit” and/or the “Optical Nonlinearity” as illustrated in Figure 1).
Regarding claim(s) 6, Carolan teaches the integrated optical circuit according to claim 1, wherein the optical circuit is configured to perform a variable phase shift as a function of a weighting factor of the synapse (e.g. “arbitrary weighting” as in abstract and throughout; e.g. “the control circuitry 300 can change elements M(i,j) (also referred to as weight parameters) of the transformation matrix M implemented by the optical interference unit in the photonic integrated circuit” as in paragraph [0048]).
Regarding claim(s) 7, Carolan teaches the integrated optical circuit according to claim 1, comprising a power normalization unit (e.g. “an array of attenuators 422 (or amplifiers)” as in paragraph [0056]; “saturable absorber” as in paragraph [0066]) configured to perform a normalization of the output power of the phase-encoded optical output signal.
Regarding claim(s) 8, Carolan teaches the integrated optical circuit according to claim 7, wherein the power normalization unit comprises an amplifier and a saturated absorber (e.g. “an array of attenuators 422 (or amplifiers)” as in paragraph [0056]; “saturable absorber” as in paragraph [0066]).
Regarding claim(s) 23, Carolan teaches the optical neural network according to claim 22, comprising a plurality of further integrated optical circuits as neuron circuits, each of at least a subset of the neuron circuits being configured: to process a plurality of phase-encoded optical input signals; and to provide a phase-encoded optical output signal, the phase-encoded optical output signal emulating a neuron functionality with respect to the plurality of phase-encoded optical input signals (e.g. “plurality” as illustrated in Figure 3, Figure 4D, Figure 9A).
Regarding claim(s) 24, Carolan teaches the optical neural network according to claim 23, each of at least a subset of the neuron circuits being configured: to convert the plurality of phase-encoded optical input signals into a plurality of amplitude-encoded signals (e.g. via passage through the “Optical Interference Unit” and/or the “Optical Nonlinearity” as illustrated in Figure 1); to combine the plurality of amplitude-encoded signals into a summation signal (e.g. output of “Optical Interference Unit” as illustrated in Figure 1) ; and to perform a non-linear conversion (reference numeral 126 in Figure 1) of the summation signal into the phase-encoded optical output signal.

Allowable Subject Matter
Claims 3-5, 9-16, 19, 21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/27/22 have been fully considered but they are not persuasive. Carolan explicitly teaches phase encoding in paragraph [0036] conveniently excluded from Applicant’s analysis.  Examiner further maintains that Carolan teaches the conversion of phase-encoded optical signal into an amplitude-encoded optical signal via passage through the “Optical Interference Unit” and/or the “Optical Nonlinearity” as illustrated in Figure 1 and noted in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637